On order of the Court, the motion for rehearing is considered and, in lieu of granting rehearing, the opinion of the Court is amended as follows:
The first sentence in Part I (slip opinion page 3) is amended to read: “On July 29, 1999, defendant was involved in the robbery and shooting deaths of Chanel Roberts and Amanda Hodges.”
The second full sentence on slip opinion page 27 is amended to read: “Both the trial court and the prosecutor objected to defense counsel’s use of peremptory challenges, claiming that he was using them to exclude Caucasian veniremembers.”
In all other respects, the motion for rehearing is denied.
CAVANAGH, J. I would grant rehearing.